Title: Thomas Jefferson to Paul Hamilton, 23 January 1810
From: Jefferson, Thomas
To: Hamilton, Paul


          
            Sir
             
                     Monticello 
                     Jan. 23. 10.
          
          
		  
		     The inclosed letter would have been more properly addressed to yourself, or perhaps to the Secretary at War. I have no knolege at all of the writer; but suppose the best use I can make of his letter, as to himself or the public, is to inclose it to you for such notice only as the public utility may entitle it to. perhaps I should ask the favor of you to communicate it,
			 with the samples, & with my friendly respects, to the Secretary at war, who may know something of the writer.
			 I recollect that his predecessor made some trial of cotton tenting, & found it good against the water. it’s combustibility however must be an objection to it for that purpose, and perhaps even on shipboard. 
		  I avail myself of the occasion which this
			 circumstance presents of expressing my
			 sincere anxieties for the prosperity of the administration in all it’s parts, which indeed involves the prosperity of us all, and of tendering to yourself in particular the assurances of my high respect & consideration.
          
            Th:
            Jefferson
        